2014 IL App (2d) 130055
                Nos. 2-13-0055, 2-13-0056, 2-13-0077, 2-13-0078 cons.
                             Opinion filed June 24, 2014
______________________________________________________________________________

                                   IN THE

                       APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

SYCAMORE COMMUNITY UNIT SCHOOL ) Petition for Review of an Order of the
DISTRICT NO. 427,                      ) Illinois Property Tax Appeal Board.
                                       )
      Petitioner,                      )
                                       )
v.                                     ) Nos. 09-03144.001-C-3
                                       )          09-03144.002-C-3
ILLINOIS PROPERTY TAX APPEAL           )          09-03144.003-C-3
BOARD, AMERICAN NATIONAL BANK          )          09-03144.004-C-3
TRUST NO. 2567, and KEVIN DAHL,        )          09-03144.005-C-3
                                       )
      Respondents.                     )
______________________________________________________________________________

SYCAMORE COMMUNITY UNIT SCHOOL ) Petition for Review of an Order of the
DISTRICT NO. 427,                      ) Illinois Property Tax Appeal Board.
                                       )
      Petitioner,                      )
                                       )
v.                                     ) Nos. 08-03345.001-C-3
                                       )          08-03345.002-C-3
ILLINOIS PROPERTY TAX APPEAL           )          08-03345.003-C-3
BOARD, AMERICAN NATIONAL BANK )                   08-03345.004-C-3
TRUST NO. 2567, and KEVIN DAHL,        )          08-03345.005-C-3
                                       )
      Respondents.                     )
______________________________________________________________________________

De KALB COUNTY BOARD OF REVIEW,       )   Petition for Review of an Order of the
                                      )   Illinois Property Tax Appeal Board.
      Petitioner,                     )
                                      )
v.                                    )   No.    08-03345.001-C-3
                                      )          08-03345.002-C-3
2014 IL App (2d) 130055


ILLINOIS PROPERTY TAX APPEAL           )        08-03345.003-C-3
BOARD, AMERICAN NATIONAL BANK          )        08-03345.004-C-3
TRUST NO. 2567, and KEVIN DAHL,        )        08-03345.005-C-3
                                       )
      Respondents.                     )
______________________________________________________________________________

De KALB COUNTY BOARD OF REVIEW,        ) Petition for Review of an Order of the
                                       ) Illinois Property Tax Appeal Board.
      Petitioner,                      )
                                       )
v.                                     ) Nos. 09-03144.001-C-3
                                       )          09-03144.002-C-3
ILLINOIS PROPERTY TAX APPEAL           )          09-03144.003-C-3
BOARD, AMERICAN NATIONAL BANK )                   09-03144.004-C-3
TRUST NO. 2567, and KEVIN DAHL,        )          09-03144.005-C-3
                                       )
      Respondents.                     )
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices Zenoff and Birkett concurred in the judgment and opinion.

                                           OPINION

¶1     On December 21, 2012, respondent the Illinois Property Tax Appeal Board (PTAB)

issued two separate, yet substantively identical, decisions, reducing the 2008 and 2009 property

tax assessments of five vacant parcels in De Kalb County, owned by respondent Kevin Dahl

(through respondent American National Bank Trust No. 2567). Petitioners, the De Kalb County

Board of Review (Board) and Sycamore Community School District No. 427 (School District),

appeal those decisions. Because the PTAB decisions involved an assessed valuation of greater

than $300,000, from which the taxes would be calculated, the appeal was brought directly to the

appellate court. 35 ILCS 200/16-195 (West 2012). The Board and the School District argue that

the PTAB erred in applying section 200/10-30 of the Property Tax Code (35 ILCS 200/10-30

(West 2006)), which is known as the developer’s relief provision. We agree that the developer’s

relief provision does not apply to the property, because the property was platted after it was

                                             -2-
2014 IL App (2d) 130055


reclassified as nonfarmland rather than farmland. We reverse and remand.

¶2                                     I. BACKGROUND

¶3     This case turns on the application of the developer’s relief provision, which states:

              “(a) In counties with less than 3,000,000 inhabitants, the platting and subdivision

       of property into separate lots and the development of the subdivided property with streets,

       sidewalks, curbs, gutters, sewer, water and utility lines shall not increase the assessed

       valuation of all or any part of the property, if:

              (1) The property is platted and subdivided in accordance with the Plat Act;

              (2) The platting occurs after January 1, 1978;

              (3) At the time of platting the property is in excess of 10 acres; and

              (4) At the time of platting the property is vacant or used as a farm as defined in

       Section 1-60.

              (b) Except as provided in subsection (c) of this Section, the assessed valuation of

       property so platted and subdivided shall be determined each year based on the estimated

       price the property would bring at a fair voluntary sale for use by the buyer for the same

       purposes for which the property was used when last assessed prior to its platting.

              (c) Upon completion of a habitable structure on any lot of subdivided property, or

       upon the use of any lot, either alone or in conjunction with any contiguous property, for

       any business, commercial or residential purpose, or upon the initial sale of any platted lot,

       including a platted lot which is vacant: (i) the provisions of subsection (b) of this Section

       shall no longer apply in determining the assessed valuation of the lot, (ii) each lot shall be

       assessed without regard to any provision of this Section, and (iii) the assessed valuation

       of the remaining property, when next determined, shall be reduced proportionately to



                                                -3-
2014 IL App (2d) 130055


       reflect the exclusion of the property that no longer qualifies for valuation under this

       Section. Holding or offering a platted lot for initial sale shall not constitute a use of the

       lot for business, commercial or residential purposes unless a habitable structure is

       situated on the lot or unless the lot is otherwise used for a business, commercial or

       residential purpose.” (Emphases added.) Id.

See Pub. Act 95-135, § 5 (eff. Jan. 1, 2008) (amending the size requirement in subsection (a)(3)

from 10 acres to 5 acres).

¶4     For the most part, the parties agree on the facts, as recounted in the PTAB decision and

contained in the record. Dahl, an individual real estate developer, owns the subject property.

The property consists of 5 vacant parcels,1 which total 26.81 acres. It is located in a commercial

subdivision known as Townsend Woods, on Route 23, a few blocks north of downtown

Sycamore. It is bordered on two sides by a residential subdivision and on the remaining side by

a public soccer field. A School District “property” is across the street. In recent years, Dahl’s

property has been listed for sale with an asking price of over $6 million.

¶5     From 2001 to 2004, Dahl contracted with two local farmers to use the property as

farmland. The farmers reported to Dahl that the land was “difficult to farm” and they would

prefer not to farm it. In 2005, Dahl received several letters of intent to buy the property, so Dahl

ceased farming and began development, such as installing piping.             Dahl believed that, in

accordance with the developer’s relief provision, he had recorded a platting and subdivision of

the property, but, as he would find out two years later, he had not. Between 2001 and 2005, the

       1
           Initially, the property consisted of two parcels (06-29-426-008 and 009). However,

subsequent platting in 2007 caused the two parcels to become five parcels (06-29-427-001, 002,

003, 004, and 06-29-477-002).


                                               -4-
2014 IL App (2d) 130055


property was classified as farmland and taxed at the preferential rate given to farmland that has

been used as such for the preceding two years. 35 ILCS 200/10-110 et seq. (West 2006). The

tax assessment value, or assessed value, which is different from market value, was $18,743,2 and

the taxes derived from this figure were comparatively negligible (i.e., well under $1,000).

¶6     In 2006, the assessor reclassified the property as vacant nonfarmland and assessed the

parcels at “the next highest and best use,” that being market value for commercial land. The

reclassification was based on there having been no farming on the property in 2005 or 2006 and

the marketing of the property as commercial land. The reclassification led to a new assessed

value of $1,424,969, and the taxes derived from this figure were over $100,000 per year.

¶7     In late 2006, Dahl received notice of the reclassification. In response, he planted winter

wheat on the land in an effort to “address the farming deal of it.” He also thought that winter

wheat would increase the marketability of the property, because it was a visually attractive crop.

The crop was never able to be harvested, however, because the cold came too soon after

planting. Dahl did not attempt to farm the property again until 2009.

¶8     Also in late 2006, Dahl sought to appeal the 2006 reclassification and the resulting

assessed value and taxes. However, rather than first exhausting his administrative remedies, he

simultaneously appealed the reclassification in two separate venues, the Board and the circuit

court. As to Dahl’s administrative action, he argued before the Board that the developer’s relief

provision applied. Dahl argued that, although he had neglected to record the plats, he had,

       2
           The tax assessment value for this farmland would later approximate $5,000 (as opposed

to $18,000). However, this is not a critical difference, as even the $18,000 assessed value led to

comparatively minimal taxes. Rather, the critical difference is that between the property’s

assessed value when classified as farmland and when classified as nonfarmland.


                                               -5-
2014 IL App (2d) 130055


nevertheless, complied with the Plat Act (765 ILCS 205/1 (West 2006)), and should, therefore,

qualify for tax relief.   The Board rejected this argument.    The Board affirmed the property’s

reclassification as nonfarmland and the corresponding assessed value of $1,424,969. The Board

based its decision on its determination that the property was not farmed in 2005. Although Dahl

appealed to the PTAB, the PTAB never made a decision on the merits. Instead, it dismissed the

appeal and, on October 23, 2007, denied a request to reinstate it.

¶9     Meanwhile, the circuit court was willing to consider Dahl’s appeal even though the

administrative case was still pending, because, in its view, Dahl’s case concerned a tax

exemption. The circuit court ruled that the developer’s relief provision acted to exempt the land

from an increase in assessed value. The circuit court released its decision in August 2007. The

assessor then appealed to this court.

¶ 10   In December 2007, Dahl finally recorded the plat for subdivision, as he thought he had

done in 2005. Upon recording the plat, the county recorder transmitted notice of the plat to the

assessor’s office.

¶ 11   On September 22, 2008, this court vacated the circuit court’s August 2007 decision.

American National Bank Trust No. 2456 v. Whitwell, Nos. 2-07-0889 & 2-07-0908 cons. (2008)

(unpublished order under Supreme Court Rule 23). We disagreed with the circuit court that

Dahl’s case concerned a tax exemption. Id. at 7. Therefore, an exemption was not available as a

basis by which to excuse Dahl from exhausting his administrative remedies before seeking

review in the courts. Id. We held that no other exception applied to the requirement that Dahl

exhaust his administrative remedies. Id. at 7-11. Because the circuit court never had jurisdiction

to consider the application of the developer’s relief provision, we did not review its decision on

the merits. Id. at 12.



                                               -6-
2014 IL App (2d) 130055


¶ 12   This court’s ruling had the effect of reversing the circuit court’s ruling as to the

property’s assessed value for 2006. Therefore, the 2006 taxes returned as originally issued.

Again, in 2006, the property had a nonfarmland classification, a tax assessment value of

$1,424,969, and taxes, derived from this figure, of over $100,000 per year.

¶ 13   However, because the parties did not timely appeal the 2007 taxes, which the assessor

had rolled over from 2006 in order to be consistent with the later vacated circuit court ruling, the

2007 taxes remained in effect. In 2007, the property had a nonfarmland classification (because

the property had not been farmed since 2005) but an assessed value of $4,918, as though the

property were farmland (because the circuit court had determined that the 2005 “platting” was

sufficient to invoke the developer’s relief provision), and the taxes derived from the assessed

value were approximately $300. Neither party seems to dispute that, had the 2007 taxes been

timely appealed, the practical result would have been the issuance of taxes consistent with the

reissued 2006 taxes, i.e., based on a nonfarmland classification and an assessed value of

approximately $1,424,969, taxes of over $100,000.

¶ 14   In October 2008, the assessor again classified the property as nonfarmland. However,

because this court had, in September 2008, vacated the circuit court’s ruling that the developer’s

relief provision applied, it no longer assessed the property as though it were farmland but instead

assessed it according to its true classification. The assessor reasoned that, because the 2007

platting had occurred when the property was classified as nonfarmland, the use prior to platting

was as nonfarmland, and, therefore, the property was to be assessed as nonfarmland (“[because]

*** of [this court’s] decision, the 2008 assessment was changed to [the] market value of the

property prior to platting”). This led to a tax assessment value of $1,580,197, and the taxes

derived from this figure were again over $100,000. In 2009, the assessor classified and taxed the



                                               -7-
2014 IL App (2d) 130055


property as it had in 2008.

¶ 15   Dahl separately appealed the 2008 and the 2009 assessments to the Board. With little

explanation, the Board affirmed the assessor’s nonfarmland classification and agreed that the

assessed value should be based on that classification. It did, however, slightly reduce the

assessed value of the property due to decreased market rates. For example, the 2008 assessed

value was decreased from $1,580,197 to $1,521,468.

¶ 16   Dahl then separately appealed the 2008 and the 2009 assessments to the PTAB. In each

appeal, Dahl argued that the developer’s relief provision required that his assessment not be

altered subsequent to platting. In Dahl’s view, because he received the preferential farmland

assessment the year that the property was platted (in 2007), he should continue to receive the

preferential farmland assessment in 2008 and 2009 and until the conditions of subsection (c) of

the developer’s relief provision are met, such as by building a habitable structure on the property.

Dahl urged that the controlling case was Paciga v. Property Tax Appeal Board, 322 Ill. App. 3d
157 (2001). Alternatively, although not relevant to this appeal, Dahl argued that the open space

provisions of the Property Tax Code (35 ILCS 200/10-155 (West 2006)) applied to the property.

¶ 17   The Board and the School District (hereinafter, collectively referred to as De Kalb), first

responded that Dahl’s appeal should be dismissed because he did not plead a prima facie case.

On the merits, De Kalb argued that the developer’s relief provision provided that platting froze

the classification, or use, of the property, not the assessment. Because the property had been

classified as nonfarmland when it was platted in 2007 (and was also classified as nonfarmland in

2006), that classification “froze,” and, per subsection (b), the assessed value of the property in

2008 and 2009 was to be “based on the estimated price the property would bring at a fair and

voluntary sale for use by the buyer for the same purposes for which the property was used when



                                               -8-
2014 IL App (2d) 130055


last assessed prior to its platting.” (Emphases added.) 35 ILCS 200/10-30 (West 2006).

Additionally, De Kalb argued that, even if subsection (b) froze the assessment and not the use,

the 2007 assessment of $4,918 was invalid because it was based on a circuit court ruling that was

vacated (leaving only the earlier Board ruling on the same issue, which went the opposite way).

Therefore, in De Kalb’s view, the 2007 assessment could not provide the basis for the 2008 and

2009 assessments. De Kalb urged that the controlling case was Mill Creek Development, Inc. v.

Property Tax Appeal Board, 345 Ill. App. 3d 790 (2003).

¶ 18   The PTAB denied the motion to dismiss. The case went to hearing, and, thereafter, the

PTAB agreed with Dahl. It reasoned that Dahl had properly platted the property in 2007 and that

therefore the assessment should not be increased until a habitable structure was built on the

property. It quoted Paciga at length:

       “ ‘It follows then that subsection 10-30(a) applies to situations like the one at bar, where

       a property larger than 10 acres and previously classified as farm property has been platted

       and subdivided with streets but no habitable structure has been completed on any lot nor

       is any lot used for any business, commercial, or residential purpose.          Further, the

       language of subsection 10-30(c), interpreted with the aid of the legislative purpose,

       reveals that no change in valuation will occur until a habitable structure is constructed

       ***. *** Absent such a change in use, subsection 10-30(a) applies to the entire property

       and the assessment valuation will not increase.’ ” Dahl, Ill. Property Tax Appeal Bd.

       Dec. 09-03144.001-C-3 (Dec. 21, 2012) (quoting Paciga, 322 Ill. App. 3d at 162-63).

Additionally, the PTAB explained:

       “When the [assessor] changed the status (classification) of the subject property in

       October 2008 for the 2008 assessment, the subject property had already been platted and



                                               -9-
2014 IL App (2d) 130055


       recorded in December 2007. Moreover, the record reveals that the 2007 total assessment

       of the subject property was $4,918 based on a non-farmland classification.”3 Id.

¶ 19   The PTAB did not address De Kalb’s argument that the 2007 assessment could not be the

basis for the 2008 and 2009 assessment because the 2007 assessment was based on a circuit court

ruling that was vacated.

¶ 20   Having found that the developer’s relief provision applied, the PTAB did not consider

Dahl’s alternative argument that the open space provisions of the Property Tax Code applied to

the property. It effectively found that claim moot, because it found that the developer’s relief

provision provided for the lower assessed value and corresponding taxes. The PTAB’s ruling

resulted in a refund of approximately $240,000 to Dahl for 2008 and 2009.               This appeal

followed.

¶ 21                                       II. ANALYSIS

¶ 22                                       A. Introduction

¶ 23   De Kalb argues that the PTAB erred in finding that Dahl was entitled to relief pursuant to

the developer’s relief provision. 35 ILCS 200/10-30 (West 2006). De Kalb’s primary argument

is that Dahl should not receive the benefit of a judgment that was subsequently vacated (citing

Willett Co. v. Carpentier, 4 Ill. 2d 407, 412-13 (1954)), i.e., the circuit court’s judgment that the

2005 “platting” triggered the developer’s relief provision. While we do not disagree with the

broad principle that a party should not receive the benefit of a vacated ruling, we favor De Kalb’s

       3
            This statement, of course, appears internally inconsistent. First, the PTAB says that the

assessor reclassified the property as nonfarmland in 2008, when, in fact, the property had been

classified as nonfarmland since 2006. In the very next sentence, the PTAB correctly states that

the property was already classified as nonfarmland in 2007.


                                                - 10 -
2014 IL App (2d) 130055


related, secondary challenge to the PTAB’s ruling. There, De Kalb directly challenges the

PTAB’s application of the developer’s relief provision to the circumstances in this case.

¶ 24   In reviewing the PTAB’s application of the developer’s relief provision, we begin by

stabilizing four factors in order to determine whether, even in the scenario most advantageous to

Dahl, the developer’s relief provision applies to this case. First, we acknowledge that the

property was not properly platted in 2005 (although that alleged 2005 platting did provide the

basis for the circuit court’s now-vacated decision to apply the developer’s relief provision to

freeze assessments in 2006). Dahl admits this, and he no longer relies on any alleged 2005

platting as a basis for relief under the developer’s relief provision. Second, we assume, for

purposes of this analysis only, that the property was properly platted in 2007 (Dahl and the

PTAB promote this position, whereas De Kalb asserts that Dahl did not meet his burden of proof

in establishing this point). Third, we recognize that, in both 2006 and 2007, before it was

platted, the property was classified as nonfarmland and its assessed value corresponding with

that classification would have been approximately $1,424,969. Fourth, and nevertheless, based

on the now-vacated circuit court decision, the property was assessed in 2007 as though it were

farmland.

¶ 25   We now turn to the PTAB’s decision that the developer’s relief provision required that

the property continue to be assessed as though it were farmland through 2008 and 2009. We first

set forth the standard of review and the guidelines for statutory interpretation. We then consider

the PTAB’s reliance on Paciga. For reasons set forth below, we do not find Paciga to be

controlling, because the statutory-interpretation issue there is not implicated by the facts of our

case. Rather, the Mill Creek court’s interpretation of the provision applies to the facts here.

¶ 26                                  B. Standards and Guidelines



                                               - 11 -
2014 IL App (2d) 130055


¶ 27   The Administrative Review Law provides that judicial review of an administrative

agency’s decision extends to all questions of law and fact presented by the entire record before

the court. 735 ILCS 5/3-110 (West 2006). The standard of review given to an agency’s decision

turns on whether the issue presented is a question of fact, a question of law, or a mixed question

of law and fact. Comprehensive Community Solutions, Inc. v. Rockford School District No. 205,

216 Ill. 2d 455, 471 (2005). An agency’s conclusion of law is ordinarily reviewed de novo. Id.

Still, we give some deference to the statutory interpretations of an agency charged with the

statute’s administration and enforcement. Bond County Board of Review v. Property Tax Appeal

Board, 343 Ill. App. 3d 289, 291 (2003). The agency’s interpretations, while not binding on the

courts, are an informed source, helpful to ascertaining the legislative intent, because of the

agency’s expertise and experience in enforcing the statute. Id. An agency’s determination of

fact is reviewed according to the manifest-weight-of-the-evidence standard.           Id.   When an

agency’s decision involves mixed questions of law and fact, the clearly-erroneous standard

applies. City of Belvidere v. Illinois State Labor Relations Board, 181 Ill. 2d 191, 205 (1998). A

decision is deemed “clearly erroneous” only where the reviewing court, upon consideration of

the entire record, is left with the definite and firm conviction that an error has been made. AFM

Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380, 395 (2001).

Here, the parties suggest that the clearly-erroneous standard is appropriate because this case

presents a question both of law (the interpretation of the developer’s relief provision) and of fact

(whether Dahl properly platted the property). However, because we interpret the statute to

preclude relief under the facts before us regardless of whether Dahl properly platted the property,

our analysis involves only a question of law and our review is, therefore, de novo.

¶ 28   The primary rule of statutory interpretation is to ascertain and effectuate the legislature’s



                                               - 12 -
2014 IL App (2d) 130055


intent in enacting the provision.      Bond County, 343 Ill. App. 3d at 292.          In ascertaining

legislative intent, we first look to the words of the statute. Paciga, 322 Ill. App. 3d at 160. If the

words of the statute are ambiguous or if the meaning is unclear, we may consider the statute’s

legislative history as an aid to interpretation. Id. at 161. A statute is ambiguous if it is capable of

more than one reasonable interpretation.        Id.   If the statute is capable of more than one

interpretation, the one that best carries out the purpose of the statute will carry the day. Id. A

court should not interpret a statute in a manner that would lead to absurd or unjust results. Id.

Likewise, a court should not interpret a statute in a manner that would render any portion of it

meaningless or void. Id. “Taxing laws are strictly construed and are not to be extended beyond

the clear import of the language used.” Bond County, 343 Ill. App. 3d at 292. Any doubt in the

application of tax laws will be construed against the government and in favor of the taxpayer. Id.

¶ 29   Again, this case turns on the application of the developer’s relief statute, which states:

               “(a) In counties with less than 3,000,000 inhabitants, the platting and subdivision

       of property into separate lots and the development of the subdivided property with streets,

       sidewalks, curbs, gutters, sewer, water and utility lines shall not increase the assessed

       valuation of all or any part of the property, if:

               (1) The property is platted and subdivided in accordance with the Plat Act;

               (2) The platting occurs after January 1, 1978;

               (3) At the time of platting the property is in excess of 10 acres; and

               (4) At the time of platting the property is vacant or used as a farm as defined in

       Section 1-60.

               (b) Except as provided in subsection (c) of this Section, the assessed valuation of

       property so platted and subdivided shall be determined each year based on the estimated



                                                - 13 -
2014 IL App (2d) 130055


          price the property would bring at a fair voluntary sale for use by the buyer for the same

          purposes for which the property was used when last assessed prior to its platting.

                 (c) Upon completion of a habitable structure on any lot of subdivided property, or

          upon the use of any lot, either alone or in conjunction with any contiguous property, for

          any business, commercial or residential purpose, or upon the initial sale of any platted lot,

          including a platted lot which is vacant: (i) the provisions of subsection (b) of this Section

          shall no longer apply in determining the assessed valuation of the lot, (ii) each lot shall be

          assessed without regard to any provision of this Section, and (iii) the assessed valuation

          of the remaining property, when next determined, shall be reduced proportionately to

          reflect the exclusion of the property that no longer qualifies for valuation under this

          Section. Holding or offering a platted lot for initial sale shall not constitute a use of the

          lot for business, commercial or residential purposes unless a habitable structure is

          situated on the lot or unless the lot is otherwise used for a business, commercial or

          residential purpose.” (Emphases added.) 35 ILCS 200/10-30 (West 2006).

The developer’s relief provision was enacted to “protect real estate developers from rising

assessments that result from the initial platting and dividing of farmland.” Grundy County

National Bank v. Property Tax Appeal Board, 297 Ill. App. 3d 774, 776 (1998) (discussing

section 20g-4 (Ill. Rev. Stat. 1991, ch. 120, ¶ 501g-4, the similarly worded predecessor to section

10-30).

¶ 30                            C. Paciga, Mill Creek, and the Instant Case

¶ 31      In interpreting the developer’s relief provision, the PTAB relied on Paciga. In Paciga,

the taxpayer owned 24 acres of land that was classified and assessed as farmland (more

specifically, as “cropland” and as “other farmland”). Paciga, 322 Ill. App. 3d at 159. In 1996,



                                                  - 14 -
2014 IL App (2d) 130055


the land’s assessed value based on these classifications was $1,178. Also in 1996, the taxpayer

subdivided the property into 14 lots and cut a road to service the lots. In 1997, the assessing

authority revalued the property at $21,763, based on the market value of the subdivided parcels,

as determined from the median sales price of comparable farmland in the prior year. The

taxpayer appealed the new valuation, but the PTAB affirmed, reasoning that subsection (b) of the

developer’s relief provision “provided that platted and subdivided property must be valued by

calculating the property’s market value as it was used prior to platting.” Id. The property had

been used as farmland prior to platting. Therefore, in the PTAB’s view, subsection (b) dictated

that it be valued according to its current market value if used as farmland. The taxpayer

appealed, and the circuit court reversed. The PTAB then appealed to this court. Id. at 159-60.

¶ 32   Applying principles of statutory interpretation, this court found that the developer’s relief

provision was ambiguous when applied to the facts in the case, because it was susceptible to two

conflicting interpretations:

       “Subsection 10-30(a) provides that the assessed valuation of farm or vacant property

       larger than 10 acres will not increase when it is platted, subdivided, and developed with

       streets, etc. [Citation.] On the other hand, subsection 10-30(b) seems to provide that the

       assessed valuation of platted and subdivided property may increase every year because it

       is to be based on the estimated price the property would bring at a fair voluntary sale.”

       Id. at 161 (citing 35 ILCS 200/10-30(a), (b) (West 1996)).

This court determined that the first interpretation was in keeping with the legislative intent,

which was to prevent developers from having to pay increased taxes on farmland or vacant land

in the beginning of the development process. Id. at 162.

¶ 33   We decline to extend the holding in Paciga to the instant case. Again, the unique



                                              - 15 -
2014 IL App (2d) 130055


problem in Paciga was that, although subsection (b) operates to keep the assessed value low in a

typical case, it was operating to increase the assessed value in the circumstances at hand. In a

typical case, where a developer plats farmland and the farmland is subsequently reclassified as

nonfarmland (or residential, etc.), subsection (b) operates to ensure that the property continues to

be assessed at the preferential farmland rate. The fact pattern in Paciga did not involve a

reclassification from farmland to nonfarmland. Rather, the Paciga court dealt with the question

of whether the developer’s relief provision permitted an increase in assessed value when the

property retained the same classification or use both prior and subsequent to platting. Again, in

Paciga, the original classification prior to platting was as farmland. After platting, the property

was still classified as farmland, but it was reassessed according to the heightened price it might

command at market, now subdivided and with a road, compared to other farmland sales from the

prior year. The difference in assessed value in Paciga was not great ($1,178 to $21,763, both in

the low range characteristic of farmland assessed values) compared to that in this case ($18,000

or $4,918 to $1.5 million, the first two being in the range of farmland assessed values and the

latter being in the range of nonfarmland assessed values). Under the circumstances in Paciga,

when a property is platted but retains its classification or use, the developer’s relief provision

was ambiguous as to whether the assessed value could increase subsequent to platting. As

discussed, the Paciga court held that allowing the platting to cause an increase in the assessed

value would contradict the purpose of the developer’s relief provision. Id.

¶ 34   However, in our case, the platting did not cause an increase in the assessed value. Rather,

as will be discussed in more detail below, the 2006 reclassification caused the increase in the

assessed value. In the typical reclassification scenario at play in our case, the directive in

subsection (b) that the platted land be assessed according to its prior classification, or use, is not



                                                - 16 -
2014 IL App (2d) 130055


ambiguous. This directive is illustrated in Mill Creek.

¶ 35   In that case, Mill Creek developers purchased 39 acres of farmland in May 2000. Mill

Creek, 345 Ill. App. 3d at 792. Shortly thereafter, the Mill Creek developers sold the southern 25

acres to M.C. Custom Homes. In July 2000, M.C. Custom Homes platted, subdivided, and

recorded the southern portion. In August 2000, the assessing authority reclassified as residential

both the southern and northern portions, because the property had not been farmed in the year

2000. The reclassification caused the assessed value (for both portions, it seems) to go from

$7,620 to $534,033. In June 2001, Mill Creek platted, subdivided, and recorded the northern

portion. Mill Creek petitioned the board of review for relief from the increased assessment. Id.

It maintained that the developer’s relief provision provided that the mere platting and

subdividing of vacant land or farmland cannot increase the assessed valuation of the land. Id. at

793. The board of review denied the petition. The PTAB affirmed the board of review. As in

our case, presumably because the difference between the possible assessed values exceeded

$300,000, the case went straight to the appellate court. Id.

¶ 36   The Mill Creek court discussed separately the effect of the developer’s relief provision on

each portion, because the southern and northern portions were platted and recorded in different

years. Id. As to the southern portion, the PTAB argued that, although the assessor classified the

property as residential in August 2000, the reclassification reached back to January 1, 2000. Id.

at 794 (citing In re Application of Rosewell, 120 Ill. App. 3d 369, 373 (1983) (a property’s

assessed value is determined January 1 of the assessment year, and any changes in status are

applied as of that date)). The court rejected this argument, holding that the developer’s relief

provision provides relief for the developer if the property meets the platting criteria on the day it

is platted and subdivided, not on the day the platting retroactively appeared on the tax rolls. Id.



                                               - 17 -
2014 IL App (2d) 130055


at 795. The court found that the developer’s relief provision applied to the southern portion,

because the property was classified as farmland on the day it was platted. Id. at 794. The

developer’s relief provision states that platting and subdividing land shall not increase the

assessed value if “at the time of platting the property is vacant or used as a farm.” (Internal

quotation marks omitted.) Id. Therefore, because the land had already been platted, subdivided,

and recorded when the assessor reclassified the property as residential, the property must be

assessed according to its prior status as farmland. Id. at 795.

¶ 37   The Mill Creek court declined to extend relief to the northern portion.            The court

reasoned that the northern portion was not platted and subdivided until June 2001, after the

August 2000 reclassification as residential. Id. Since it was residential when platted, it did not

fall under the statute’s protection and was subject to the increased assessment. Id. The court

further reasoned that this result was consistent with legislative intent, because the result protects

those developers who timely plat and subdivide property for residential development.              Id.

“Developers who plat and subdivide land beyond the year in which it [was] reassessed risk

losing the benefit afforded by the [developer’s relief provision]. Thus, while timely developers

are protected, assessors are not indefinitely or unfairly prevented from reclassifying property and

collecting increased taxes.” Id. at 796.

¶ 38   In our case, the assessor reclassified the property as nonfarmland in 2006 and it received

an assessed value of $1,424,969. Dahl did not plat and subdivide the property until 2007. As

stated in Mill Creek, “[d]evelopers who plat and subdivide land beyond the year in which it

[was] reassessed risk losing the benefit afforded by the [developer’s relief provision].” Id.

When Dahl platted and subdivided his property, the property was not classified as farmland.

Therefore, the developer’s relief provision did not apply to preserve the farmland assessment.



                                               - 18 -
2014 IL App (2d) 130055


¶ 39   Having discussed the instant case in relation to both Paciga and Mill Creek, we must

address language in Paciga that, if read in isolation, has the potential to be misinterpreted. That

language is: “subsection 10-30(b) applies only when one of the lots contains a habitable structure

[or meets another condition of subsection (c)].” Paciga, 322 Ill. App. 3d at 163. Per the actual

holding in Paciga, where a property retains its classification both before and after platting, the

assessed value cannot go up until the conditions of subsection (c) are met. At that time, the

developer’s relief provision no longer applies to the property at all. Therefore, the Paciga

court’s isolated statement—that “subsection 10-30(b) applies only when [the conditions of

subsection (c) are met]”—should be relegated to the context of that case. Consistent with its

holding, the Paciga court would have been more accurate if it had stated that “increased assessed

values are permitted once the conditions of subsection (c) are met.”

¶ 40   In the typical reclassification scenario, as in Mill Creek, subsection (b) operates as

intended to keep the assessed values of qualifying property lower throughout the platting and

development process, and that relief expires when the conditions of subsection (c) are met. In

other words, subsection (b) is active until the conditions of subsection (c) are met, not, per the

problematic Paciga quote, unless the conditions of subsection (c) are met.    Our interpretation is

consistent with the plain language of subsection (c), which states that, “[u]pon completion of a

habitable structure *** the provisions of subsection (b) of this Section shall no longer apply ***

[and] each lot shall be assessed without regard to any provision of this Section.” (Emphasis

added.) 35 ILCS 200/10-30 (West 2006).

¶ 41   In sum, our ruling is based on an interpretation of the developer’s relief provision

consistent with the case law. Per Paciga, the developer’s relief provision does not allow for

platting to increase the assessed value when the property’s classification remains the same until



                                              - 19 -
2014 IL App (2d) 130055


the conditions of subsection (c) are met. Our case does not implicate this concern, because the

platting did not cause the increase in the assessment. The 2006 reclassification caused the

increase. Again, the assessor reclassified the land from farmland to nonfarmland in 2006,

thereby increasing the assessed value. Per Mill Creek, the developer’s relief provision does not

apply to preserve the farmland assessment, because, when Dahl platted the land in 2007, he

platted property that was already classified as nonfarmland.

¶ 42                                 D. Remaining Matters

¶ 43   The above-stated rationale is dispositive of this appeal.      Nevertheless, we briefly

acknowledge De Kalb’s main alternative arguments. De Kalb argues that Dahl did not meet his

burden of showing that he properly platted the property. We need not address this argument

because we have found that, even if Dahl properly platted the property in 2007, the platting

would not act to secure farmland assessments in subsequent years. For the purposes of this

appeal, equity does not prompt us to inquire further into the propriety of the platting. At a

minimum, the platting was effective enough to cause the parcels to be renumbered and to be split

from two to five.

¶ 44   De Kalb also argues that the PTAB should have dismissed Dahl’s case because he did not

present sufficient documentary evidence or establish a prima facie case at the pleadings stage.

However, the denial of a motion to dismiss typically merges into the final judgment and is

generally not reviewable once the arguments and evidence are fully developed at hearing. See

Moy v. Ng, 371 Ill. App. 3d 957, 959-60 (2007) (concerning a motion for summary judgment).

¶ 45   Finally, De Kalb argues that the open space statute could not provide a basis for a lower

assessed value. However, Dahl did not brief this issue, because the PTAB did not reach it,

having (erroneously) found that the developer’s relief provision provided for the lower assessed



                                              - 20 -
2014 IL App (2d) 130055


value that Dahl sought. We should not review a claim that the PTAB did not reach. See, e.g.,

Millennium Park Joint Venture, LLC v. Houlihan, 241 Ill. 2d 281, 303 (2010) (the purpose of the

Administrative Review Law is to have final decisions of the administrative agency judicially

reviewed). Therefore, we remand for further proceedings on the open space claim.

¶ 46                                 III. CONCLUSION

¶ 47   For the aforementioned reasons, we reverse the PTAB’s ruling and remand for

proceedings consistent with this opinion.

¶ 48   Reversed and remanded.




                                            - 21 -